DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 18 – seen in at least fig. 2, 1 – seen in at least fig. 3. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both water circuit (at least , and coolant heat exchange channels (at least in [0015] of the PGPUB).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 7, 9, & 12 is/are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 7 recites the limitation "the shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the examiner is taking "the shaft" to read "a shaft".

Claim 9 recites the limitation "the rotor" twice in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the examiner is taking "the rotor" to read "a rotor".

Claim 12 recites the limitation "the circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the examiner is taking "the circuit" to read "a circuit".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6, & 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/033501 hereafter referred to as Jaggi in view of Mittal et al. (US 4,488,592).
In regards to claim 1,
Jaggi discloses a variable vacuum capacitor comprising: 
bellows (6 – fig. 2; [0015]) for supplying electrical current to a movable electrode (7 – fig. 2; abstract) of the capacitor, the bellows surrounding a volume of heat transfer fluid (oil – [0014]), and 
a heat exchanger (2/4/3.2 – fig. 2; [0014] & [0017]) comprising a heat exchange conduit (2 – fig. 2) for coolant to flow through so as to cool the heat transfer fluid ([0017] – water),
the heat transfer fluid circulated between the bellows and the heat exchanger ([0017]).  Jaggi fails to disclose a pump arranged to propel the heat transfer fluid through the bellows, the pump being arranged to propel the heat transfer fluid between the bellows and the heat exchanger.  

Mittal ‘592 discloses cooling an electronic component using a pump arranged to propel a heat transfer fluid through the electronic device, the pump being arranged to propel the heat transfer fluid between the electronic device and the heat exchanger (fig. 1; claim 5).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a pump as taught by Mittal ‘592 with the capacitor of Jaggi to improve circulation of the heat transfer fluid thus providing more efficient cooling means.

In regards to claim 2,
Jaggi further discloses comprising a circuit for circulating the heat transfer fluid through the bellows and the heat exchanger (fig. 2; [0014] & [0017]).  

In regards to claim 6,
Jaggi fails to disclose further comprising pump drive means for driving the pump, wherein the pump drive means is arranged to be powered by coolant flow to or from the heat exchanger.  

Mittal ‘592 discloses cooling an electronic component using a pump arranged to propel a heat transfer fluid through the electronic device, the pump being arranged to 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a pump as taught by Mittal ‘592 with the capacitor of Jaggi to improve circulation of the heat transfer fluid thus providing more efficient cooling means.

In regards to claim 10,
Jaggi further discloses wherein the heat exchanger comprises a heat transfer body (portion that forms 2 and 3.2 – fig. 2) comprising one or more first channels (3.2) for the heat transfer fluid and one or more second channels (2) for the coolant.  

In regards to claim 11,
Jaggi further discloses wherein the heat transfer body is formed around an outer surface of a vacuum chamber of the capacitor (fig. 2 – portion that forms 2 surrounds vacuum chamber of the capacitor).  

In regards to claim 12,
Jaggi further discloses wherein the circuit comprises a fluid connection to a compensation volume (3.2 – fig. 2) of the capacitor.  

In regards to claim 13,

circulating a heat transfer fluid (oil – [0014]) through the bellow, and  
circulating the heat transfer fluid between the bellows and a heat exchanger (2/4/3.2 – fig. 2; [0014] & [0017]).  Jaggi fails to explicitly disclose pumping.  

Mittal ‘592 discloses cooling an electronic component using a pump arranged to propel a heat transfer fluid through the electronic device, the pump being arranged to propel the heat transfer fluid between the electronic device and the heat exchanger (fig. 1; claim 5).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a pump as taught by Mittal ‘592 with the capacitor of Jaggi thus providing a pumping function to improve circulation of the heat transfer fluid thus providing more efficient cooling means.

In regards to claim 14,
Jaggi further discloses further comprising passing a coolant through the heat exchanger ([0017] – water).  

In regards to claim 15,
Jaggi fails to disclose wherein said pumping comprises using a coolant flow to or from the heat exchanger to drive a pump.  

Mittal ‘592 discloses wherein said pumping comprises using a coolant flow to or from the heat exchanger to drive a pump (fig. 1; C2:L7-21).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a pump as taught by Mittal ‘592 with the capacitor of Jaggi to improve circulation of the heat transfer fluid thus providing more efficient cooling means.

Claim(s) 1-5 & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 4,428,025) in view of Jennings et al. (US 2,740,920).
In regards to claim 1, 
King ‘025 discloses a variable vacuum capacitor comprising: 
bellows (18 – fig. 1; C2:L62-68) for supplying electrical current to a movable electrode (4 – fig. 1; C2:L30-39) of the capacitor, the bellows surrounding a volume of heat transfer fluid (C3:L30-53).  King ‘025 fails to explicitly disclose a heat exchanger comprising a heat exchange conduit for coolant to flow through so as to cool the heat transfer fluid; 
characterised by 
a pump arranged to propel the heat transfer fluid through the bellows, 
the pump being arranged to propel the heat transfer fluid between the bellows and the heat exchanger.  


characterised by 
a pump (41 – fig. 1; (C3:L24-32)) arranged to propel the heat transfer fluid to the capacitor volume (23 – fig. 1; C3:L24-32),
the pump being arranged to propel the heat transfer fluid between the capacitor volume and the heat exchanger (C3:L24-32).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a heat exchanger and pump as taught by Jennings ‘920 with the capacitor of King ‘025 such that the pump propels the heat transfer fluid through the bellows and propels the heat transfer fluid between the bellows and the heat exchanger to obtain a capacitor with improved cooling properties.

In regards to claim 2,
The combination further discloses comprising a circuit (36/38/43 – fig. 1; C3:L25 of Jennings ‘920) for circulating the heat transfer fluid through the bellows and the heat exchanger (fig. 1; C3:L30-53 of King ‘025).   

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a heat exchanger and pump as taught by Jennings ‘920 with the capacitor of King ‘025 such that the pump propels the heat 

In regards to claim 3, 
King ‘025 further discloses comprising a shaft (11 – fig. 1) for extending or retracting the bellows, the shaft extending through the said volume, wherein the shaft comprises an inner conduit which forms part of the circuit (inner hollow of 11 – fig. 1), and wherein the inner conduit provides first fluid communication path for the heat transfer fluid in a first direction between a proximal region of the volume and a distal region of the volume (fig. 1; C3:L30-53).  

In regards to claim 4, 
King ‘025 further discloses The capacitor according to claim 3, wherein an outer part of the volume between an outer surface of the shaft and an inner surface of the bellows forms second fluid communication path for the heat transfer fluid in a second direction, opposite to the first direction, between the proximal and distal regions of the volume (fig. 1; C3:L30-53).  

In regards to claim 5, 
King ‘025 further discloses The capacitor according to claim 4, wherein the shaft is provided with openings (25 & 26 – fig. 1) at proximal and/or distal regions of the shaft for fluid communication between the inner conduit and the outer part (fig. 1; C3:L30-53).  

In regards to claim 13, 
King ‘025 discloses a method of cooling bellows of a variable vacuum capacitor, characterised by: 
pumping a heat transfer fluid through the bellow (C3:L30-53).  King ‘025 fails to explicitly disclose pumping the heat transfer fluid between the bellows and a heat exchanger.

Jennings ‘920 discloses pumping the heat transfer fluid between the capacitor volume and a heat exchanger (C3:L24-32).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a heat exchanger as taught by Jennings ‘920 with the capacitor of King ‘025 such that the heat transfer fluid is pumped between the bellows and the heat exchanger to obtain a capacitor with improved cooling properties.

In regards to claim 14, 
King ‘025 fails to explicitly disclose further comprising passing a coolant through the heat exchanger.

Jennings ‘920 discloses further comprising passing a coolant through the heat exchanger (C3:L24-32).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a heat exchanger as taught by Jennings ‘920 with the capacitor of King ‘025 such that the heat transfer fluid is pumped between the bellows and the heat exchanger to obtain a capacitor with improved cooling properties.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings ‘920 in view of Oeschger (US 3,270,259).
In regards to claim 1,
Jennings ‘920 discloses a variable vacuum capacitor comprising: 
bellows (6 – fig. 1; C2:L21-27) connected to a movable electrode (2 – fig. 1; C2:L21-27) of the capacitor, and 
a heat exchanger (42 – fig. 1; C3:L17) comprising a heat exchange conduit for coolant to flow through so as to cool a heat transfer fluid (C3:L24-32); 
characterised by 
a pump (41 – fig. 1; C3:L24-32) arranged to propel the heat transfer fluid to the capacitor volume (23 – fig. 1; C3:L24-32),
the pump being arranged to propel the heat transfer fluid between the capacitor volume and the heat exchanger (C3:L24-32).  Jennings ‘920 fails to explicitly disclose the bellows supplying electrical current to a movable electrode of the capacitor, the bellows surrounding a volume of heat transfer fluid, the pump arranged to propel the 

Oeschger ‘259 discloses a variable vacuum capacitor comprising: 
bellows (67 – fig. 1) for supplying electrical current to a movable electrode of the capacitor, the bellows surrounding a volume of heat transfer fluid (C4:L24-56), and 
the heat transfer fluid flows through the bellows (fig. 1; C4:L57 to C5:L11).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Jennings ‘920 such that a heat transfer fluid flows through the bellows as taught by Oeschger ‘259 to a heat exchanger via the propulsion of a pump (taught by Jennings ‘920) to obtain a capacitor with improved cooling means especially at the bellows of the capacitor.

In regards to claim 2,
The combination further discloses comprising a circuit (fig. 1; C3:L24-32 of Jennings ‘920) for circulating the heat transfer fluid through the bellows (C4:L24-56 of Oeschger ‘259) and the heat exchanger (42 – fig. 1; C3:L17).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Jennings ‘920 such that a heat transfer fluid flows through the bellows as taught by Oeschger ‘259 to a heat .

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings ‘920 and Oeschger ‘259 as applied to claim 1 above, and further in view of WO2016/174164A hereafter referred to as Bornemann (reference in the rejection will be made to US 2018/0128268 which is an English translation of WO2016/174164A).
In regards to claim 6,
Jennings ‘920 discloses further comprising pump drive means for driving the pump (C3:L24-32 – a pump will inherently have a pump drive means). Jennings ‘920 as modified by Oeschger ‘259 fails to explicitly disclose wherein the pump drive means is arranged to be powered by coolant flow to or from the heat exchanger.  

Bornemann discloses a pump drive means for driving a pump, wherein the pump drive means is arranged to be powered by coolant flow (fig. 2; [0034] & [0042]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Jennings ‘920 as modified by Oeschger ‘259 to have a pump as taught by Bornemann to obtain good fluid movement in the system.  Furthermore, such a combination is a mere substitution of one known element (fluid pump of Bornemann) for another known equivalent element (fluid pump of Jennings ‘920) resulting in the predictable result of circulating/pumping a coolant fluid.


Jennings ‘920 as modified by Oeschger ‘259 fails to explicitly disclose wherein the pump and the pump drive means are arranged coaxially with a shaft such that the shaft extends through the pump and the pump drive means.  

Bornemann discloses wherein the pump and the pump drive means are arranged coaxially with the shaft such that a shaft extends through the pump and the pump drive means (fig. 2; [0014]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Jennings ‘920 as modified by Oeschger ‘259 to have a pump as taught by Bornemann to obtain good fluid movement in the system.  Furthermore, such a combination is a mere substitution of one known element (fluid pump of Bornemann) for another known equivalent element (fluid pump of Jennings ‘920) resulting in the predictable result of circulating/pumping a coolant fluid.

In regards to claim 8,
Jennings ‘920 as modified by Oeschger ‘259 fails to explicitly disclose wherein the pump drive means and/or the pump comprises a gerotor.  

Bornemann discloses wherein the pump drive means and/or the pump comprises a gerotor (fig. 2; [0034]).



In regards to claim 9,
Jennings ‘920 as modified by Oeschger ‘259 fails to explicitly disclose wherein the pump drive means and the pump each comprise a gerotor, and wherein the rotor of the pump drive means is rotationally coupled to the rotor of the pump by magnetic coupling means.  

Bornemann discloses wherein the pump drive means and the pump each comprise a gerotor, and wherein the rotor of the pump drive means is rotationally coupled to the rotor of the pump by magnetic coupling means (fig. 2; [0033-0034]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Jennings ‘920 as modified by Oeschger ‘259 to have a pump as taught by Bornemann to obtain good fluid movement in the system.  Furthermore, such a combination is a mere substitution of one known element (fluid pump of Bornemann) for another known equivalent element (fluid pump of Jennings ‘920) resulting in the predictable result of circulating/pumping a coolant fluid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,911,532 – fig. 4-5; C4:L48-60	US 3,571,677 – fig. 1; C3:L22-40
US 3,098,956 – fig. 1-2; C5:L1-19		CH698131B1 – fig. 1
CH656740A5 – fig. 1-2			WO2012174651A1 – fig. 9A; [0040]
US 2,186,842 – fig. 5-6 & 8; Page3 – left column – line 25-48

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/David M Sinclair/Primary Examiner, Art Unit 2848